            Case 1:18-cv-00233-APM Document 47 Filed 02/12/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                    )
 WILDEARTH GUARDIANS,                               )
                                                    )
                 Plaintiff,                         )
                                                    )
        v.                                          )        Civil Action No. 18-0233 (APM)
                                                    )
 U.S. BUREAU OF LAND MANAGEMENT,                    )
                                                    )
                 Defendant.                         )
                                                    )

                                   JOINT STATUS REPORT

       Pursuant to the Court’s December 15, 2020, Minute Order, the Parties, by and through

undersigned counsel, report to the Court as follows regarding the Defendant’s production efforts

in this Freedom of Information Act litigation.

       1.       With respect to request number BLM-2017-00846, the Bureau of Land

Management (“BLM”) issued a final production of Mike Nedd’s e-mails on January 21, 2020.

       2.       With respect to request number BLM-2017-00845:

                a.      The BLM issued interim productions of approximately 1,217 pages of John

       Ruhs’ e-mails on December 29, 2020, and 1,299 pages on January 25, 2021. The BLM

       anticipates issuing another interim release of approximately 1,000 pages by February 21,

       2021.

                b.      The BLM still anticipates issuing a final production to request BLM-2017-

       00845 by August 2021.

       3.       In light of the foregoing, the Parties will continue to confer and ask that the Court

allow these discussions to proceed. The Parties propose to file a subsequent joint status report

further advising the Court of the status of the case by April 16, 2021.
         Case 1:18-cv-00233-APM Document 47 Filed 02/12/21 Page 2 of 2




Dated: February 12, 2021              Respectfully submitted,

/s/ Kelly E. Nokes                    MICHAEL R. SHERWIN
Kelly E. Nokes (Bar No. MT0001)       Acting United States Attorney
Western Environmental Law Center
P.O. Box 218                          BRIAN P. HUDAK
Buena Vista, CO 81211                 Acting Chief, Civil Division
(575) 613-8051
nokes@westernlaw.org               By: /s/ Robert A. Caplen
                                       ROBERT A. CAPLEN, DC Bar #501480
Counsel for Plaintiff                  Assistant United States Attorney
                                       555 Fourth Street, N.W.
                                       Washington, D.C. 20530
                                       (202) 252-2523
                                       robert.caplen@usdoj.gov

                                      Counsel for Defendant




                                       -2-
